EXHIBIT 99.3EXECUTION COPY GSAA HOME EQUITY TRUST 2007-9 ASSET-BACKED CERTIFICATES SERIES 2007-9 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT among GS MORTGAGE SECURITIES CORP., as Assignor CITIBANK, N.A., AS TRUSTEE FOR GSAA HOME EQUITY TRUST 2007-9 as Assignee and AVELO MORTGAGE, L.L.C. as Servicer and as acknowledged by WELLS FARGO BANK, N.A. as Master Servicer Dated as of September 28, 2007 ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT ASSIGNMENT, ASSUMPTION AND RECOGNITION AGREEMENT, dated September 28, 2007 (this “Agreement”), among GS Mortgage Securities Corp. (the “Assignor” or “Depositor”), Citibank, N.A. (“Citibank”), not in its individual capacity, but solely as trustee (the “Trustee”) on behalf of GSAA Home Equity Trust 2007-9 (the “Assignee”), Avelo Mortgage, L.L.C. (the “Servicer”) and as acknowledged by Wells Fargo Bank, N.A. (“Wells Fargo”), as master servicer (in such capacity, the “Master Servicer”). For and in consideration of the mutual promises contained herein and other good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, and of the mutual covenants herein contained, the parties hereto hereby agree as follows: 1.Assignment, Assumption and Conveyance. The Assignor hereby conveys, sells, grants, transfers and assigns to the Assignee all of the right, title and interest (other than those rights specifically retained by the Assignor pursuant to this Agreement) of the Assignor, as purchaser, in, to and under (a) certain mortgage loans acquired through the Goldman Sachs Residential Mortgage Conduit Program (the “Mortgage Loans”) listed on the schedule (the “Mortgage Loan Schedule”) attached hereto as
